 



EXHIBIT 10.1

EMPLOYMENT AGREEMENT

     THIS AGREEMENT, effective as of March 20, 2002 (the “Effective Date”), is
made and entered into by and between The Corporate Executive Board Company, a
Delaware corporation (hereinafter “the Company”), and Michael A. Archer
(hereinafter the “Executive”).

     WHEREAS, the Company desires to employ the Executive and the Executive
desires to be employed by the Company; and

     WHEREAS, the Company and the Executive have agreed on the terms and
conditions of the Executive’s employment with the Company; and

     WHEREAS, the Company and the Executive desire to memorialize the terms and
conditions of the Executive’s employment with Company in a written and binding
contract.

     NOW, THEREFORE, in consideration of the mutual promises contained herein,
and for other good and valuable consideration, the adequacy of which is hereby
acknowledged, the parties agree as follows:

     1.    Employment

             The Company hereby agrees to employ the Executive as of the
Effective Date, on the terms and conditions stated herein, to perform and
discharge such services and duties as are reasonably required of the General
Manager, Sales and Marketing, of the Company, and such other substantially
similar services and substantially similar duties as he may be assigned from
time to time by the Company’s Chief Executive Officer. The Executive agrees to
accept such employment with the Company as of the Effective Date on the terms
and conditions stated herein, and to devote his full and best efforts, energies
and abilities to the Company on a full time basis.

     2.    Term

             The term of this Agreement shall commence as of the Effective Date
and shall continue until this Agreement is terminated pursuant to Section 6
below. The Executive may be terminated by the Company at will at any time.
However, a termination of the Executive shall be governed by the provisions of
Section 6 below.

     3.    Compensation

             a.    Signing Bonus

             The Company shall pay the Executive, on or prior to the Effective
Date, a signing bonus in the amount of Fifty Thousand Dollars ($50,000.00),
subject to the repayment provisions set forth in Section 6(c) below.

 



--------------------------------------------------------------------------------



 



             b.    Base Salary

             As compensation for services rendered by the Executive during his
employment under this Agreement, the Company shall, commencing with the
Effective Date, pay the Executive a base salary at the rate of Three Hundred
Thousand Dollars ($300,000.00) per annum. All salary payments hereunder shall be
payable in substantially equal installments in accordance with the Company’s
policy governing salary payments to executive employees generally, but in no
case will installments be paid less than two times per month. The Company shall
review the Executive’s salary periodically, but not less frequently than on an
annual basis, and may, in its sole discretion, grant increases to the
Executive’s salary rate. The Employee shall first be eligible for an increase in
his annual base salary effective as of March 1, 2003.

             c.    Stock Options

             As additional compensation for services rendered by the Executive
during his employment under this Agreement, as of the Effective Date, the
Company shall grant the Executive the right and option to purchase One Hundred
Thousand (100,000) shares of $.01 par value Common Stock of the Company at the
then prevailing fair market value of the Company, subject to the terms and
conditions of the Company’s 2001 Stock Incentive Plan and as set forth in the
Stock Option Agreement between the Company and the Executive (the “Option
Agreement”). Such options shall vest and become exercisable at the rate of 25%
on each of the first, second, third and fourth anniversaries of the Effective
Date and shall, to the fullest extent permitted under Section 422 of the
Internal Revenue Code, be “incentive stock options,” and otherwise shall be
nonqualified stock options. The Option Agreement, which is hereby incorporated
herein in its entirety by this reference, shall be executed contemporaneously
with this Agreement.

             d.    Performance Bonus

             The Executive shall be eligible for an annual performance bonus of
up to Four Hundred Thousand Dollars ($400,000.00) with a target bonus of Three
Hundred Thousand Dollars ($300,000.00); provided, however, that (i) the bonus
for the period beginning on the Effective Date and ending on December 31, 2002
shall in no event be less than One Hundred Thousand Dollars ($100,000.00) and
(ii) Executive shall be eligible to earn the maximum possible performance bonus
of Four Hundred Thousand Dollars ($400,000.00) for the period beginning on the
Effective Date and ending on December 31, 2002, and this performance bonus shall
not in any circumstances be prorated due to the Executive’s hiring during
calendar year 2002. The amount of such bonus shall be determined under a policy
adopted by the Company, and any bonus payable hereunder shall be paid in
accordance with the Company’s usual practices. The Executive and the Company
shall cooperate in determining the objectives that shall be taken into account
for purposes of determining the amount of the performance bonus hereunder, and
such objectives shall be finalized no later than sixty (60) days after the
Effective Date.

             e.    Moving Expenses

             The Company shall pay the Executive’s reasonable moving expenses
for his relocation to the Washington, D.C. area. It is expected that such moving
expenses shall total approximately Twenty-Five Thousand Dollars ($25,000.00),
and the Company shall pay or reimburse such amounts upon being furnished copies
of appropriate receipts by the Executive. In the event that the Executive
determines in his reasonable discretion that his moving expenses will exceed
Twenty-Five Thousand Dollars ($25,000.00), the Company shall obtain quotes from
three (3) moving companies reasonably agreed to by the Executive and the Company
regarding the cost of moving the Executive’s property to the Executive’s new
residence, and the Company shall determine which of such moving companies to
engage and shall pay the amount of moving expenses charged by such company. The
Company will not pay any expenses associated with the Executive’s sale of his
current residence or his purchase of a new residence. The Company shall pay for
all transportation costs for Executive and his family during the move.

 



--------------------------------------------------------------------------------



 



             f.    Temporary Housing

             For the period commencing on the Effective Date and ending on the
earlier of (i) 120 days thereafter or (ii) when the Executive moves into a new
home in the Washington, D.C. area, the Company shall pay the Executive’s
reasonable temporary housing expenses.

              g.    Benefits

             The Company shall provide the Executive with all of the standard
benefits it provides to other executive employees who are similarly situated, as
such benefits may be modified from time to time, including without limitation
vacation/paid time off, holidays, sick leave, group health insurance, short term
and long term disability insurance, life insurance and participation in the
Company’s 401(k) plan.

              h.    Expenses

             The Company shall reimburse the Executive for all reasonable and
necessary business expenses incurred by him in the performance of his duties
hereunder, in accordance with its policies, and provided they are vouchered in a
form satisfactory to the Internal Revenue Service and consistent with the
Company’s policy for the deduction of such expenses.

     4.    Compliance With Other Agreements

             The Executive represents and warrants that his performance
hereunder shall not conflict with any other agreements to which he was or is a
party. He further represents and warrants that he will not use in his
performance hereunder any information, material or documents of a former
employer which are trade secrets or are otherwise confidential or proprietary to
said employer, unless he has first obtained written authorization from such
former employer for their possession or use. The Executive agrees not to enter
into any agreement, either written or oral, which may conflict with this
Agreement, and he authorizes the Company to make known the terms of this
Agreement to any person or entity, including, but not limited to, members of the
Company and future employers of the Executive.

     5.    Exclusive Services, Confidential Information, Business Opportunities,
Non-Competition, Non-Solicitation and Work
             Product

             Contemporaneous with their execution of this Agreement, the
Executive and the Company shall execute the Company’s Agreement Concerning
Exclusive Services, Confidential Information, Business Opportunities,
Non-Competition, Non-Solicitation and Work Product (“Non-Competition
Agreement”), which is hereby incorporated herein in its entirety by this
reference.

     6.    Termination

               a.    By The Company

 



--------------------------------------------------------------------------------



 



                       (i)    Termination for Cause

                                 The Company may terminate the employment of the
Executive for Cause at any time upon three (3) months prior written notice to
the Executive. For purposes of this Agreement, “Cause” for termination shall
mean the commission of an act of fraud or theft against the Company; conviction
for any felony; conviction for any misdemeanor involving moral turpitude which
might, in the Company’s opinion, cause embarrassment to the Company; significant
violation of any material Company policy; willful non-performance of material
duties which is not cured within thirty (30) days after written notice thereof
to the Executive; or violation of any material District of Columbia, state or
federal laws, rules or regulations in connection with or during performance of
the Executive’s work which, if such violation is curable, is not cured within
thirty (30) days after notice thereof to the Executive. In the event of a
termination pursuant to this Section 6(a)(i), the Company may at any time prior
to the expiration of the notice period relieve the Executive of his duties and
pay him his salary in lieu of notice for the remainder of such period. In the
event of termination pursuant to this Section 6(a)(i), the Executive shall not
be entitled to any further compensation or benefits from the Company, except for
such compensation or benefits which have been earned prior to the date of
termination pursuant to the express terms of this Agreement or the Option
Agreement; and provided further that the Executive shall continue to be treated
as an employee during the three (3) month period following written notice to the
Executive for purposes of vesting in stock options granted pursuant to
Section 3(c) above, regardless of whether the Executive actually remains an
employee during such period.

                       (ii)    Termination Without Cause

                                  The Company may, in its sole discretion,
without Cause or without any other reason whatsoever, terminate the Executive’s
employment at any time. A termination without Cause shall not include death or
Disability (as defined in Section 6(b) below) or a termination by the Executive
under Section 6(c) below. In the event of a termination without Cause pursuant
to this Section 6(a)(ii), (A) the Company shall pay the Executive an amount
equal to one year’s annual base salary of the Executive at the time of such
termination, plus an additional One Hundred Thousand Dollars ($100,000.00),
(B) all options granted to the Executive pursuant to Section 3(c) hereof shall
fully vest and become exercisable immediately (so that 100% of all options
granted pursuant to Section 3(c) shall be fully vested) and such options shall
expire within 90 days of such termination without Cause, and (C) for the one
year period beginning on the termination date and ending on the one-year
anniversary of the termination date, the Company shall pay directly to the COBRA
administrator all premiums for medical, dental, and vision benefits (other than
the portion of the medical, dental and vision benefits premium for which
Executive paid immediately prior to the termination date). The Executive shall
not be entitled to any further compensation or benefits from the Company, except
for such compensation or benefits which have been earned prior to the date of
termination pursuant to the express terms of this Agreement or the Option
Agreement.

               b.         Death or Disability

                            The Executive’s employment shall be terminated in
the event of his death or Disability. The term “Disability” shall mean a serious
and permanent medical incapacity or disability that precludes the Executive from
performing professional work. The Company, at its option and expense, shall be
entitled to retain a physician reasonably acceptable to the Executive to confirm
the existence of such incapacity or disability. In the event of death or
Disability as referred to in the Option Agreement, all options granted to the
Executive shall become fully vested as provided therein. In addition, in the
event of termination under this Section 6(b), neither the Executive nor his
estate shall be entitled to any compensation or benefits from the Company,
except for such compensation or benefits which have been earned prior to the
date of termination pursuant to the express terms of this Agreement or the
Option Agreement.

 



--------------------------------------------------------------------------------



 



              c.           By the Executive

                             (i)      Termination not for Good Reason.

                                        The Executive may voluntarily terminate
his employment other than for Good Reason (as defined in Section 6(c)(ii) below)
at any time upon three (3) months prior written notice to the Company. A
voluntary termination not for Good Reason by the Executive shall not include a
date on which the Executive ceases to be employed by the Company due to death or
Disability. Should the Executive voluntarily terminate his employment not for
Good Reason at any time within two (2) years of the Effective Date, the
Executive must repay the Company within three (3) months of the Executive’s
termination such portion of the signing bonus described in Section 3(a) above as
is equal to the product of such signing bonus multiplied by a fraction the
numerator of which is the number of days that remain in such two-year period
after the Executive’s termination and the denominator of which is 730. In the
event of such voluntary termination by the Executive, the Company may at any
time prior to the expiration of the notice period relieve him of his duties and
pay him his salary in lieu of notice for the remainder of said notice period;
and provided further that the Executive shall continue to be treated as an
employee during the three (3) month period following written notice to the
Executive for purposes of vesting in stock options granted pursuant to
Section 3(c) above, regardless of whether the Executive actually remains an
employee during such period.

                                        In the event of termination pursuant to
this Section 6(c)(i), the Executive shall not be entitled to any compensation or
benefits from the Company, except for such compensation or benefits which have
been earned prior to the date of termination pursuant to the express terms of
this Agreement or the Option Agreement.

                             (ii)    Termination for Good Reason.

                                        The Executive may voluntarily terminate
his employment for Good Reason at any time upon three (3) months prior written
notice to the Company. For purposes of this Agreement, “Good Reason” shall exist
if the Company (i) effects a material adverse change to the employment
responsibilities or authority of the Executive, (ii) effects a reduction in the
base salary of the Executive, (iii) effects a material reduction in the
Executive’s annual performance bonus potential under Section 3(d) hereof
together with a material decrease in the Executive’s total compensation
potential, (iv) relocates the Executive’s place of employment to a location that
is more than thirty-five (35) miles from the location of the Company’s
headquarters on the date of this Agreement, or (v) materially breaches this
Agreement. A termination for Good Reason shall not include death or Disability.
In the event of a termination for Good Reason by the Executive pursuant to this
Section 6(c)(ii), (A) the Company shall pay the Executive an amount equal to one
year’s annual base salary of the Executive at the time of such termination, plus
an additional One Hundred Thousand Dollars ($100,000.00), and (B) all options
granted to the Executive pursuant to Section 3(c) hereof shall fully vest and
become exercisable immediately (so that 100% of all option granted pursuant to
Section 3(c) shall be fully vested) and such options shall expire within 90 days
of such termination for Good Reason, and (C) for the one year period beginning
on the termination date and ending on the one-year anniversary of the
termination date, the Company shall pay directly to the COBRA administrator all
premiums for medical, dental, and vision benefits (other than the portion of the
medical, dental and vision benefits premium for which Executive paid immediately
prior to the termination date). The Executive shall not be entitled to any
further compensation or benefits from the Company, except for such compensation
or benefits which have been earned prior to the date of termination pursuant to
the express terms of this Agreement or the Option Agreement.



--------------------------------------------------------------------------------



 



     7.    Arbitration

            The parties shall endeavor to settle all disputes by amicable
negotiations. Subject to Section 7(f) hereof, any claim, dispute, disagreement
or controversy that arises among the parties relating to this Employment
Agreement that is not amicably settled shall be resolved by arbitration, as
follows:

            (a)    Any such arbitration shall be heard in the District of
Columbia, before a panel consisting of one (1) to three (3) arbitrators, each of
whom shall be impartial. Except as the parties may otherwise agree, all
arbitrators shall be appointed in the first instance by the appropriate official
in the District of Columbia office of the American Arbitration Association or,
in the event of his or her unavailability by reason of disqualification or
otherwise, by the appropriate official in the New York City office of the
American Arbitration Association. In determining the number and appropriate
background of the arbitrators, the appointing authority shall give due
consideration to the issues to be resolved, but his or her decision as to the
number of arbitrators and their identity shall be final. Except as otherwise
provided in this Section 7, all of the arbitration proceedings shall be
conducted in accordance with the rules of the arbitrators.

            (b)    An arbitration may be commenced by any party to this
Agreement by the service of a written request for arbitration upon the other
affected parties. Such request for arbitration shall summarize the controversy
or claim to be arbitrated, and shall be referred by the complaining party to the
appointing authority for appointment of arbitrators ten (10) days following such
service or thereafter. If the panel of arbitrators is not appointed by the
appointing authority within thirty (30) days following such reference, any party
may apply to any court within the District of Columbia for an order appointing
arbitrators qualified as set forth below.

            (c)    All attorneys’ fees and costs of the arbitration shall in the
first instance be borne by the respective party incurring such costs and fees,
but the arbitrators shall have the discretion to award costs and/or attorneys’
fees as they deem appropriate under the circumstances. The parties hereby
expressly waive punitive damages, and under no circumstances shall an award
contain any amount that in any way reflects punitive damages.

            (d)    Judgment on the award rendered by the arbitrators may be
entered in any court having jurisdiction thereof.

            (e)    It is intended that controversies or claims submitted to
arbitration under this Section 7 shall remain confidential, and to that end it
is agreed by the parties that neither the facts disclosed in the arbitration,
the issues arbitrated, nor the views or opinions of any persons concerning them,
shall be disclosed to third persons at any time, except to the extent necessary
to enforce an award or judgment or as required by law or in response to legal
process or in connection with such arbitration.

            (f)    Notwithstanding anything to the contrary contained in this
Agreement, the Company shall be entitled to initiate at any time legal action in
a court of competent jurisdiction for the purpose of seeking and obtaining the
issuance of a temporary restraining order, preliminary injunction and/or other
similar relief restraining the Executive from committing or continuing to commit
any breach of the Non-Competition Agreement pending final resolution of the
arbitration proceeding. In the event the Company prevails in such arbitration
proceeding, in addition to any other remedies granted to the Company pursuant to
such proceeding, the Company shall be entitled to seek and obtain a permanent
injunction and/or other similar relief restraining the Executive from committing
or continuing to commit any breach of the Non-Competition Agreement.

     8.        Non-Waiver

                 It is understood and agreed that one party’s failure at any
time to require the performance by the other party of any of the terms,
provisions, covenants or conditions hereof shall in no way affect the



--------------------------------------------------------------------------------



 



first party’s right thereafter to enforce the same, nor shall the waiver by
either party of the breach of any term, provision, covenant or condition hereof
be taken or held to be a waiver of any succeeding breach.

     9.         Severability

                 In the event that any provision of this Agreement conflicts
with the law under which this Agreement is to be construed, or if any such
provision is held invalid or unenforceable by a court of competent jurisdiction
or any arbitrator, such provision shall be deleted from this Agreement and this
Agreement shall be construed to give full effect to the remaining provisions
thereof.

     10.       Governing Law

                 This Agreement shall be interpreted, construed and governed
according to the laws of the District of Columbia, without regard to the
principle of conflicts of laws thereof.

     11.       Headings and Captions

                 The paragraph headings and captions contained in this Agreement
are for convenience only and shall not be construed to define, limit or affect
the scope or meaning of the provisions hereof.

     12.       Survival

                 The provisions of the Non-Competition Agreement, the Option
Agreement and the Stockholders’ Agreement (and any agreements incorporated
therein by reference) shall survive the termination and/or expiration of this
Agreement.

     13.       Entire Agreement

                 This Agreement, including the agreements expressly incorporated
by reference herein pursuant to Sections 3(c) and 5 above (and any agreements
incorporated therein by reference), contains and represents the entire agreement
of the parties and supersedes all prior agreements, representations or
understandings, oral or written, express or implied with respect to the subject
matter hereof. This Agreement may not be modified or amended in any way unless
in a writing signed by both the Executive and the Company.

     14.      Assignability

                 Neither this Agreement nor any rights or obligations hereunder
may be assigned by either party without the prior written consent of the other.
Subject to the foregoing, this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their heirs, successors and assigns.

     15.       Notices

                 All notices required or permitted hereunder shall be in writing
and shall be deemed properly given if delivered personally or sent by certified
or registered mail, postage prepaid, return receipt requested, or sent by
telegram, telex, telecopy or similar form of telecommunication, and shall be
deemed to have been given when received. Any such notice or communication shall
be addressed: (a) if to The Company, to Chief Executive Officer, The Corporate
Executive Board Company, 2000 Pennsylvania Avenue, N.W., Washington, D.C. 20006;
or (b) if to the Executive, to his last known home address on file with the
Company; or to such other address as the parties shall have furnished to one
another in writing.



--------------------------------------------------------------------------------



 



     16.       Counterparts

                 This Agreement may be executed by facsimile signature and in
two or more counterparts all of which shall have the same force and effect as if
all parties hereto had executed a single copy of this Agreement.

     17.       Mitigation

                 Executive shall have no duty to mitigate any breach by Company
of this Agreement.

                 IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement on the 20th day of March, 2002 to be effective as of the Effective
Date.

            THE CORPORATE EXECUTIVE BOARD COMPANY     /s/ Michael A. Archer


--------------------------------------------------------------------------------

Michael A. Archer   By:         /s/ Clay M. Whitson


--------------------------------------------------------------------------------

Name:   Clay M. Whitson
Title:     Chief Financial Officer, Treasurer, Secretary  

 